 Case 18-01538-JKS      Doc 4-1 Filed 11/26/18 Entered 11/26/18 16:36:08           Desc
                         Memorandum of Law Page 1 of 8



 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR
 9004-1(b)

 Ashley Rose, Esq.
 Sandelands Eyet LLP
 1545 US Highway 206, Suite 304
 Bedminster, NJ 07921                               Case No. 18-26407-JKS
 Telephone No.: 908-470-1200                        Adv. No. 18-01538-JKS
 Fax No.: 908-470-1206
 Attorneys for Secured Creditor                     Chapter: 11

                                                    Hearing Date: December 18, 2018
   In Re:
                                                    Judge:    John K. Sherwood
 FRANCISCUS MARIA DARTEE ,

                         Debtor(s).


 FRANCISCUS MARIA DARTEE,
                 Plaintiff,

 v.

 THE BANK OF NEW YORK MELLON
 CORPORATION AS TRUSTEE FOR
 STRUCTURED ASSET MORTGAGE
 INVESTMENTS II INC. MORTGAGE PASS-
 THROUGH CERTIFICATES SERIES 2006-AR7,
                     Defendant.



          DEFENDANT'S MEMORANDUM OF LAW IN SUPPORT OF
       MOTION TO DIMISS PLAINTIFF'S ADVERSARY COMPLAINT WITH
                             PREJUDICE

                              I.   Preliminary Statement


      Franciscus Dartee, Debtor, filed this adversary proceeding alleging a wide variety of

claims against defendant Bank of New York Mellon Corporation (“BNY” or “Movant”)

                                            1
 Case 18-01538-JKS        Doc 4-1 Filed 11/26/18 Entered 11/26/18 16:36:08             Desc
                           Memorandum of Law Page 2 of 8


including violations of the Real Estate Settlement Procedures Act (“RESPA”), directly

related to purported loan modification efforts. Debtor also raises claims going to standing

and ownership of the debt, seeks claims for “offset” and asserts nonsensical claims about

silver bonds.

       As a result, Debtor apparently seeks to rescind the Sheriff Sale which occurred on

October 25, 2018. The problem is he is presently seeking that very same relief via a motion

to vacate sale in the Superior Court of New Jersey, Chancery Division, Morris County.

       There are several other problems. The foremost being that by virtue of an October 24,

2018 order granting relief from stay, the mortgaged property at issue, and therefore the

entire subject of the pending foreclosure action between the parties is no longer an asset of

the bankrupt estate in this matter. Second is that the RESPA issues were fully litigated in

the Special Civil Part, Morris County, in September. Finally, standing and ownership of the

debt was long ago adjudicated in the pending foreclosure action, and Movant has fully proven

its prima facie case. Final Judgment was entered, the Sheriff sale has occurred.

       In this action, Debtor attempts to re-litigate the same issues that he has via the

Superior Court foreclosure action, a prior bankruptcy action, the Special Civil Part actions

and appeals. Debtor has previously lost in many attempts to delay the sale or stay the sale,

and now seeks another bite at the apple. Finally, due to the extensive history of this default

and the pending litigation, Debtor is precluded by the Rooker Feldman doctrine and the

doctrine of res judicata which both prohibit a review of a state court action. And, as noted,

the “res” or the property which is the subject of the dispute between the parties here is not

part of the bankrupt estate and therefore no longer subject to this Court’s jurisdiction.




                                               2
    Case 18-01538-JKS       Doc 4-1 Filed 11/26/18 Entered 11/26/18 16:36:08                  Desc
                             Memorandum of Law Page 3 of 8


                        II. Summary of Facts and Procedural History

        On June 8, 2006, Franciscus Dartee and Margaretha Dartee (Franciscus Dartee hereinafter

referred to as "Plaintiff" or “Debtor”) executed a note in the amount of $1,400,000.00 in favor of

Countrywide Bank, N.A.1 To secure payment of the aforementioned obligation, Plaintiff executed

a mortgage granting Mortgage Electronic Registration Systems, Inc. as nominee for Countrywide

Bank, N.A. a security interest in the premises commonly known as 12 Moonshadow Court,

Kinnelon, NJ 07405 (hereinafter the "Property"). The mortgage was duly recorded, and has

previously been submitted to this Court. (See ECF Doc No. 29-1, 18-26407-JKS). The assignments

of mortgage have also been submitted to the Court, and Secured Creditor BNY is the present

assignee.

        On October 28, 2014, based on Debtor’s failure to make timely payments, Movant filed a

foreclosure action in Morris County as Docket No. F-45047-14 (the “Foreclosure Action”). The

mortgage was and remains due for May 1, 2010 and all subsequent payments.

        Final Judgment in the amount of $2,065,724.12 was entered in the Foreclosure Action on

June 16, 2017. The Property was thereafter scheduled for Sheriff Sale on September 13, 2017,

September 28, 2017 and October 6, 2017. It was again scheduled for November 16, 2017.

        On that date, Plaintiff filed for protection under Chapter 13 of Title 11 of the United States

Bankruptcy Code, Case No. 17-33247-JKS (the “First Filing”). On or about May 4, 2018 Movant

obtained stay relief as to the Property in the First Filing. The First Filing was formally closed on

August 8, 2018, according to the publicly available court docket. The Sheriff sale was then

rescheduled again for August 16, 2018.



1
 Movant fully incorporates by reference the detailed statement of facts with exhibits submitted to
this Court on October 15, 2018 in the lead Bankruptcy matter, 18-26407-JKS in connection with
the Motion for Relief from Stay. See ECF Doc No. 29.
                                                  3
  Case 18-01538-JKS          Doc 4-1 Filed 11/26/18 Entered 11/26/18 16:36:08                    Desc
                              Memorandum of Law Page 4 of 8


        On August 15, 2018 Debtor filed an Emergent application for Stay of Sheriff sale in the

Foreclosure Action, same was denied. Later that day, one week after closure of the First Filing,

Debtor filed for protection under the Bankruptcy Code, Chapter 11, Case No. 18-26407-JKS (the

“Second Filing”).

        On October 24, 2018 Movant obtained an order for relief from stay from this Court, and

also for prospective relief to prevent future bankruptcy filings. See Exhibit D attached to

Certification of Counsel (“Counsel Cert.”) Debtor sought reconsideration of that order;

reconsideration was denied (See Exhibit E attached to Counsel Cert.) and the Sheriff Sale was

permitted to go forward on October 25, 2018.

        At nearly noon that day, Movant was notified that Debtor filed an emergent stay

application in the Foreclosure Action to stay sale. The Sale was scheduled for 2:00 pm that

afternoon. Debtor made the same argument in court on the day of the emergent stay application

that he makes herein relative to “dual tracking”.

        The Sheriff sale was held on October 25, 2018 during the Court hearing and Debtor has a

pending motion to vacate the Sheriff sale in the foreclosure action.

                                        III. Legal Argument

        A.      The Standard on a Motion to Dismiss

        Motions to dismiss for failure to state a claim are governed by Fed. R. Civ. P. 12(b)(6)

(made applicable herein by Fed. R. Bankr. P. 7012(b)). A motion made under Rule 12(b)(6)

challenges the legal sufficiency of the claim in order to determine whether it should proceed.

Morris v. Azzi, 866 F. Supp. 149, 152 (D.N.J. 194). The purpose of such a rule is to "eliminate

actions that are fatally flawed in their legal premise and destined to fail, and thus spare the litigants




                                                    4
    Case 18-01538-JKS        Doc 4-1 Filed 11/26/18 Entered 11/26/18 16:36:08                    Desc
                              Memorandum of Law Page 5 of 8


the burdens of unnecessary pretrial and trial activity." Advanced Cardiovascular Sys., Inc. v.

SciMed Life Sys., 988 F.2d 1157, 1160 (Fed. Cir. 1993).

        Likewise, Fed. R. Civ. P. 12(b)(1) permits a defendant to bring a motion for lack of subject

matter jurisdiction. Without jurisdiction, a court cannot proceed at all in any case. Steel Co. V.

Citizens for a Better Env’t., 523 U.S. 83, 94-95 (1998). Under the Rooker-Feldman doctrine,

federal courts lack subject-matter jurisdiction in “cases brought by state court losers complaining

of injuries caused by state court judgments rendered before the district court proceedings

commenced.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 285 (2005).2

        In all cases the burden in on the plaintiff, here the Debtor, to establish subject matter

jurisdiction. Carpet Group Int’l v. Oriental Rug Imp. Ass’n., 227 F. 3d 62, 69 (3d Cir. 2000).

When there is any question involving federal jurisdiction, such jurisdiction must be shown

affirmatively.” Shipping Fin. Servs. Corp. v. Drakos, 140 F. 3d 129, 131 (2d Cir. 1998). The Court

will not draw any “inferences favorable to the party asserting it.” Id.

            B. The Rooker-Feldman Doctrine Bars Debtor’s Claims

        The Rooker-Feldman doctrine precludes litigants from using the federal courts to appeal

unfavorable decisions from the state court system. Under this doctrine, a “plaintiff may not initiate

a federal court action that: (1) directly challenges a state court holding or decision; or (2) indirectly

challenges a state court holding or decision by raising claims in federal court that are inextricably

intertwined with the state court judgment, even if the claim is that the state court’s action was




2
 The Court may consider documents referenced in the Complaint and the pleadings filed in the
State Court action. Documents incorporated by reference in the complaint are integral to the
claim; matters of public record and items appearing of record in the case are deemed part of the
pleading and may be considered. See Buck v. Hampton Twp. Sch. Dist., 452 F. 3d 256, 260 (3d
Cir. 2006).
                                                    5
  Case 18-01538-JKS         Doc 4-1 Filed 11/26/18 Entered 11/26/18 16:36:08                Desc
                             Memorandum of Law Page 6 of 8


unconstitutional.” Dockery v. Culley & Dykman, 90 F. Supp. 2d 233, 236 (E.D.N.Y. 2000). See

also, In re Albanes, 560 B.R. 155, 170 (Bankr. D.N.J. 2016).

       Movant submits that this Adversary Proceeding falls squarely within the Rooker-Feldman

doctrine as Debtor’s claims here are not only intertwined with the state court foreclosure judgment,

the claims were litigated in the Foreclosure Action as well as other state court actions. Debtor

currently has a pending Motion to Vacate Sheriff Sale in the Foreclosure Action, F-45047-14.

Arguments presented in that motion are virtually identical to many of those asserted in the instant

proceeding.

       Debtor’s claims in this matter can essentially be divided into four (4) sections, and all are

barred due to the state court proceedings. First, paragraphs 1-26 of Debtor’s complaint deal with

RESPA and Qualified Written Request (“QWR”) issues. These very issues were the subject of

two separate Special Civil Part lawsuits filed by Debtor. In a court hearing on the record, Judge

Maenza pointedly ruled that the Special Civil part claims were barred by the Entire Controversy

Doctrine due to the pending foreclosure action. Judge Maenza ordered the matter pending before

him to be dismissed and indicated the other matter soon to be pending would be dismissed as well.

Debtor then withdrew the second action. (See Exhibits B and C to Counsel Cert.)

       Second, paragraphs 27-38 of Debtor’s complaint deal with the very issue argued before

Judge Brennan on the emergent motion to vacate sheriff sale on October 25, 2018 in the Chancery

Division. This issue concerns Debtor’s loan modification application. The very argument is also

the subject of a pending motion to vacate sale. Debtor cannot bring these matters in two courts at

the same time.

       Third, paragraphs 39-53 attempt to raise standing issues long since adjudicated in the

Foreclosure Action. Debtor is clearly throwing every potential claim into this Adversary



                                                 6
  Case 18-01538-JKS         Doc 4-1 Filed 11/26/18 Entered 11/26/18 16:36:08                  Desc
                             Memorandum of Law Page 7 of 8


Proceeding in a blatant attempt to obtain a different result than he has obtained to date in the

Superior Court of New Jersey.

       Fourth, paragraphs 54 to the end of the complaint entitled, “Claims in Offset” are simply

nonsensical and do not merit response other than to say that these “Claims” are merely one more

way that Debtor is attempting in this matter to interfere with the rulings of the Superior Court of

New Jersey.

           C. The Property is no longer property of the Bankruptcy Estate

       In addition to all the foregoing, this Court’s Order of October 24, 2018 (ECF No. 38, and

Exhibit D to Counsel Cert.) vacated the automatic stay as to the Property and permitted Movant

to proceed with the foreclosure. It is undisputed that the subject premises are no longer an asset

of the bankruptcy being governed by this Court.

           D. Res Judicata Bars Debtor’s Claims

       Even if Debtor’s claims could survive the Rooker-Feldman doctrine (which Movant

believes they do not), res judicata, or claim preclusion, prohibits Debtor from using a federal

action as a means to overturn or seek damages based upon state court actions or previously

adjudicated disputes. Under res judicata, a final judgment on the merits of an action precludes the

parties from re-litigation issues that were or could have been raised in that action. In re Mullarkey,

536 F. 3d 215, 225 (3d Cir. 2008). See also, Lubrizol Corp. v, Exxon Corp., 929 F. 2d 960, 963

(3d Cir. 1991).

       Debtors have thoroughly litigated the Foreclosure Action. Summary judgment was entered

in that matter in March of 2016. As the Foreclosure docket summary plainly indicates (See Exhibit

A to Counsel Cert.) since that time, Debtor has filed: a motion to dismiss the complaint, objection

to amount due, motion to reconsider, motion to vacate, motion to stay sheriff sale (October 2017),



                                                  7
  Case 18-01538-JKS          Doc 4-1 Filed 11/26/18 Entered 11/26/18 16:36:08                   Desc
                              Memorandum of Law Page 8 of 8


another motion to dismiss, emergent application to stay sheriff sale (August 2018) and the present

motion to vacate sheriff sale, returnable on December 7, 2018. Debtor has also filed two

bankruptcies, two Special Civil Part actions and appeals. To say that Debtor has had every

opportunity to challenge Movant’s right to foreclose would be an understatement.

        At this juncture, Debtor is precluded from using the federal Bankruptcy court to obtain a

different result than that obtained in the state court on all of the interrelated issues relating to the

Property. This Adversary Proceeding is just another attempt by the Debtor to raise the same issues

in different courts. This type of activity must be barred by res judicata.



                                           II. Conclusion

        Plaintiff's meritless adversary complaint is filed for the same purpose as his many other

filings in many courts—to cause delay in the underlying Foreclosure Action and to interfere with the

Sheriff Sale. The Property which is the subject of that sale and which is the only connection between

the parties in this Adversary Proceeding is no longer an asset of the bankrupt estate.

        The Adversary complaint fails to state a claim, is barred by the Rooker-Feldman doctrine and

res judicata and Debtor cannot affirmatively establish jurisdiction.

        For the forgoing reasons, Movant respectfully requests the Court Dismiss Plaintiff's

Adversary Complaint with Prejudice.


                                                By:     /s/ Ashley Rose
                                                        Ashley Rose, Esq.
                                                        SANDELANDS EYET LLP
                                                        Attorneys for Secured Creditor
Dated: November 26, 2018




                                                   8
